Title: General Orders, 28 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near York Sunday October 28 1781
                     Parole Paris
                     Countersigns Brest Toulon
                  
                  For the Day Tomorrow
                  Brigadier General ClintonColonel Richard ButlerMajor RoxburghBrigade Major FullertonGeneral Hazen’s Brigade for Guard and fatigue duty in York and General Wayne’s Brigade for levelling the works tomorrow.
                  After Orders
                  Detail of Guards to mount daily in York untill further orders.
                  Main Guard1. 1. 2. 2. 2. 30Ravine do.1. 1. 2. 2. 2. 30Hornwork"  1. 2. 2. "  25Magazine"  1. 2. 2  "  24Left Redoubt"  1, 1. 2  "  20Robinson’s house"  1. 1. 1  "  20Commissary General’s"  1. 1. 1  "  20Okely’s Store"  1. 1. 1  "  12Quartermaster general"  "  1  1  "  12Provision Guard"  "  1  "  "   6The above Guards are to be formed on the Brigade parade and posted on the right of the Brigade previous to its marching.
                  A man to be sent every morning from each guard in York to the Gate by which the guards enter the town to conduct the relief for their respective guards.
                  At a Brigade General Court martial whereof Major Hollinshead is President.
                  George Leadbetter charged with Desertion to and being found in arms with the enemy was tried and found Guilty being a breach of the 6th Section—Article 1st—of the rules and Articles of war—and Sentenced to Suffer Death.
                  The Commander in Chief approves the Sentence of the Court.
                  The Court Martial whereof Colonel Cortlandt is President is dissolved and another ordered to assemble at ten o’clock tomorrow morning of which Colonel Ogden is appointed President.
                  Lieutenant Colonel Barber, Major Wyllys, two Captains from Muhlenberg’s, two Captains from Hazen’s, two Captains from Dayton’s, one Captain from Clinton’s, two Captain’s from Wayne’s and one Captain from Gists Brigades will attend as Members of the Court martial to try such prisoners as may be brought before them.
                  A Serjeant from each Division to attend, orderly to the Court.
                  All Evidences and persons concerned are requested to attend.
               